                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                      )               BK No.:    19-20772
Mark & Sueann Andrews                       )
                                            )               Chapter: 13
                                            )
                                                           Honorable LaShonda Hunt
                                            )
                                            )              Joliet
              Debtor(s)                     )

                        ORDER GRANTING MOTION TO INCUR DEBT

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

   The Debtors are granted leave to obtain financing for a mortgage in the amount of up to
$189,504.00, with financing of an annual fixed percentage rate of up to 3.5%, with monthly payments
of up to $1,528.00 per month.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: July 30, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Alexander Preber. ARDC #6324520
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 Apreber@davidmsiegel.com
